                                      SAPONE & PETRILLO, LLP
 William S. Petrillo, Esq., Partner                                     Chase S. Ruddy, Esq., Senior Associate
 Edward V. Sapone, Esq., Partner                                        Michael Vitaliano, Esq., Associate

       MANHATTAN                                                                  LONG ISLAND
  40 Fulton Street, 23rd Floor                                             1103 Stewart Avenue, Suite 200
 New York, New York 10038                                                   Garden City, New York 11530
  Telephone: (212) 349-9000                                                   Telephone: (516) 678-2800
   Facsimile: (347) 408-0492                                                  Facsimile: (516) 977-1977
 E-mail: ed@saponepetrillo.com                                            E-mail: william@saponepetrillo.com

                                                                                      February 23, 2021

Hon. Brian M. Cogan
U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                                      Re:   United States of America v. Gregory Altieri
                                            Indictment No.: 20-CR-0249 (BMC)


Dear Judge Cogan:

   I am retained counsel to Defendant Gregory Altieri in the above-referenced case. We
respectfully ask the Court to adjourn Mr. Altieri's sentencing hearing, and to set a control date in
May 2021. The government and I will update the Court in advance of that date.

    On December 30, 2020, Mr. Altieri pled guilty to Wire Fraud. On January 21, 2021, Mr. Altieri
was interviewed by Probation. Following the interview, we promptly supplied additional documents
that were requested. Since then, I have been working on a sentencing memorandum and obtaining
exhibits that I will submit for Your Honor’s consideration. Mr. Altieri’s sentencing hearing is
currently scheduled for March 31, 2021.

    First, Your Honor may recall that Mr. Altieri is a debtor in a parallel EDNY bankruptcy case
pending before the Hon. Robert E. Grossman, docket number 20-BK-71951. I am Altieri’s counsel
in that case too. The trustee is Kenneth Bernard, and the trustee’s lawyer is Joseph Manascalco.
There are approximately 84 creditors in that case. Messrs. Bernard and Maniscalco have been
working hard to sift through an extraordinary amount of bank accounts and transactions to locate
assets with an eye towards eventually identifying which creditors should benefit from a
redistribution of the assets located. Those creditors are the victims in the criminal case pending
before Your Honor, and Mr. Altieri and I have been assisting the trustee and his lawyer in their
investigation.
   While the bankruptcy case will not be resolved any time soon, Mr. Manascalco and I have been
in regular contact, and he is optimistic that within a few more months he will be able to locate
millions of dollars of assets and identify which victims are entitled to a redistribution of monies.
This will significantly impact sentencing.

   Second, I have been working to discover letters, records and other documents that I need to
complete my sentencing submission. Lots of these materials remain outstanding and are not in my
possession. They are important, as they go right to the heart of my 3553(a) analysis.

   Finally, my wife has been recovering from a serious surgery, and my 17-year-old daughter suffers
from an auto-immune deficiency. We hope to be fully vaccinated by the late spring. Once this
happens, I can safely participate in a sentencing hearing in person.

   I have discussed this application with AUSAs Lindsay Gerdes and Andrey Spector. The
government consents to this request.

   We appreciate Your Honor’s consideration of this request.


                                                                    Respectfully submitted,

                                                                    /s/ Edward V. Sapone
                                                                    Edward V. Sapone

cc: A.U.S.A. Lindsay K. Gerdes
    A.U.S.A. Andrey Spektor
